department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division release number release date date date uniform issue list legend city city ranch founder management company family dear we have considered your ruling_request dated date concerning the federal income and excise_tax consequences under sec_4941 of the internal_revenue_code code of the proposed transactions as described below facts you have been recognized as an organization exempt under sec_501 of the code and are classified as a private_foundation within the meaning of sec_509 as a private non-operating foundation you were formed to make grants to other charitable organizations consistent with your exempt purposes you derive your income from a portfolio of stocks bonds and substantial holdings of investment real_property located in city and city the real_property is adjacent to property owned by the ranch a limited_liability_company and a disqualified_person as described below the majority of these assets were acquired either by gift from founder during his lifetime or as bequests under his will the ranch acts as a common parent of the entities which own the city real_property and most other real_property assets the ranch is owned directly and indirectly by the descendants of founder or through other trusts for the benefit of such descendants you own certain real_property in downtown city adjacent to property owned by the ranch you are interested in developing your properties to maximize the return on your assets however because of the urban setting the lots are small and in many cases any commercially reasonable development project would have to use adjacent properties owned by the ranch you propose to construct a multi-tenant building that would lease retail_space to independent third parties the building would be constructed entirely on your land however the proposed site has insufficient space for parking required for a commercially reasonable operation therefore the ranch would commit to lease certain paved property it owns adjacent to the building site to the tenants of your building for parking space the will be no agreement to offer any kind of rent concession to the tenants of your building or any other type concession or perk and the fee charged by the ranch to your tenants will be fair_market_value of parking in downtown city the tenants in your building are otherwise unrelated to you ranch or any of your disqualified persons you would also like to lease parking space on your land to tenants of the ranch you have constructed a three level parking structure on your land to accommodate your own tenants and to comply with zoning regulations the number of parking spaces available in the parking structure is more than necessary to meet the parking needs of your tenants you would like to lease the excess spaces to the general_public including tenants of nearby developments owned by the ranch if you enter into a lease with a ranch tenant the lease would be solely between you and the ranch tenant you will charge the ranch’s tenants and the general_public the fair_market_value for the parking space you also represent that there is no agreement to offer any kind of concession to the tenants of ranch _ or any other type concession or benefit there would be no direct transaction between you and ranch the tenants in ranch’s building are otherwise unrelated to ranch you or any of your disqualified persons the real_property owned by you and real_property owned by the ranch are interspersed in such away that the parking spaces owned by you are more proximate to ranch property and vice versa rulings requested you have requested rulings that the following activities will not constitute self-dealing within the meaning of sec_4941 of the code lease of parking spaces in ranch-owned property by your tenants at fair_market_value rates so long as your tenants are not accorded preferential treatment over the general_public lease of parking spaces in your multi-tenant parking facility to tenants of ranch-owned properties at fair_market_value rates so long as ranch tenants are not accorded preferential treatment over the general_public law sec_4941 of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code provides in part that the term self-dealing means any direct or indirect a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person the assets of a private_foundation e transfer to or use by or for the benefit of a disqualified_person of sec_4941 of the code provides in part that payment of compensation and the payment or reimbursement of expenses by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carrying out the exempt_purpose of a private_foundation shail not be an act of self-dealing if the compensation_for payment or reimbursement is not excessive sec_4946 of the code provides in part that the term disqualified_person means with respect to a private_foundation a person who is -- a a substantial_contributor to the foundation b a foundation_manager c an owner of more than percent of i the total combined voting power of a corporation which is a substantial_contributor to the foundation d amember of the family of any individual described in subparagraphs a b or c e acorporation in which persons described in subparagraph a b c or d own more than percent of the total combined voting power sec_507 of the code defines a substantial_contributor as any person who contributed or bequeathed an aggregated amount of more than dollar_figure to a private_foundation if such amount is more than percent of the total contributions and bequests received by the foundation before the close of the taxable_year of the foundation in which the contribution or bequest is received by the foundation from such person sec_53_4941_d_-1 of the foundation and similar excise_taxes regulations foundation regulations defines self-dealing in general as any direct or indirect transaction described in d -2 for the purposes of this section it is immaterial whether the transaction results in a benefit or a detriment to the private_foundation sec_53 d -2 b of the foundation regulations provides in part that the leasing of property between a disqualified_person and a private_foundation shall constitute an act of self- dealing sec_53_4941_d_-2 of the foundation regulations provides that in part the furnishing of facilities such as a parking lot between a private_foundation and a disqualified_person shall constitute an act of self-dealing sec_53 d -2 e of the foundation regulations provides in part that the payment of compensation by a private_foundation to a disqualified_person shall constitute an act of self- dealing sec_53 d -2 f of the foundation regulations provides that in general the transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation shall constitute an act of self-dealing sec_53 d -2 f of the foundation regulations provides in part that the fact that a disqualified_person receives an incidental benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing sec_53 d -3 c of the foundation regulations provides in part that the payment of compensation by a private_foundation to a disqualified_person for the performance of personal services which are reasonable and necessary to carry out the exempt purposes of the private_foundation shall not be an act of self-dealing if such compensation is not excessive the term personal services includes the services of a broker serving as an agent for the private_foundation but not the services of a dealer who buys from the private_foundation and sells to third parties sec_53 d -3 c of the foundation regulations in example provides the following example of permitted personal services c a manager of private_foundation x owns an investment counseling business acting in his capacity as an investment counselor c manages x's investment portfolio for which he receives an amount which is determined to be not excessive the payment of such compensation to c shall not constitute an act of self-dealing analysis sec_4941 of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation under sec_4946 a a a disqualified_person for the purpose of sec_4941 means with respect to a private_foundation a person who is a substantial_contributor to the foundation a foundation_manager an owner of more than percent of i the total combined voting power of a corporation which is a substantial_contributor to the foundation a member_of_the_family of any individual described in above a corporation in which persons described in above or own more than percent of the total combined voting power sec_507 defines a substantial_contributor as any person who contributed or bequeathed an aggregated amount of more than dollar_figure to a private_foundation if such amount is more than two percent of the total contributions and bequests received by the foundation before the close of the taxable_year of the foundation in which the contribution or bequest is received by the foundation from such person the ranch and management company are both owned percent directly and indirectly by descendants of founder founder contributed and bequeathed to you a majority of your assets founder is a substantial_contributor under sec_4946 therefore since the ranch and management company are both owned more than percent by family members of a substantial_contributor of you both are disqualified persons with respect to you within the meaning of sec_4946 you propose to build a multi-tenant commercial building entirely on your property the units in the building will be leased to third-party tenants none of whom have any other connection with you or any disqualified persons the site has insufficient space for the required parking for the buildings tenants therefore it is anticipated that the ranch a disqualified_person with respect to you would commit to lease certain paved property it owns adjacent to your building to the tenants of your building for parking there will not be any lease other agreement or transaction between the you and the ranch the third-party tenants of your building will enter into a separate parking space agreement with the ranch there will be no rent concession offered by either you or ranch and your tenants will be charged the fair_market_value for the parking space the tenants are not disqualified persons with respect to you therefore the leasing of parking spaces to your tenants by the ranch as proposed will not constitute an act of self- dealing under sec_4941 because there is no disqualified_person involved in a transaction with the private_foundation you propose to lease excess parking spaces in a garage you own to the general_public and tenants of the ranch you will enter into a parking lease agreement directly with a tenant of the ranch’s building parking in your lot is available to the general_public on a first come first served basis including the tenants of the ranch there would be no transaction between you and the ranch you will charge ranch’s tenants fair_market_value for the lease of a parking space and both ranch tenants and ranch will not receive any preferential treatment or benefit you also represent that ranch will not give its tenants who lease space in your building any preferential treatment or benefit sec_53_4941_d_-2 provides that in general the use by or for the benefit of a disqualified_person of the assets of a private_foundation shall constitute an act of self-dealing the tenants of the ranch are not disqualified persons with respect to you because they do not come within any of the definitions set forth in sec_4946 tenants will be benefitting from the use of your asset the parking garage not the ranch in addition you and the ranch will not directly or indirectly enter into a lease agreement for_the_use_of the parking spaces by your tenants therefore the lease of parking spaces in your multi- tenant parking facility to unrelated tenants of ranch owned properties at fair_market_value rates on a first come first serve basis with no preferential treatment given to ranch or one of its tenants will not constitute an act of self-dealing under sec_4941 because the tenants are not disqualified persons the ranch's rulings based on the information and representations submitted we are ruling as follows lease of parking spaces in ranch-owned property by your tenants at fair_market_value rates so long as your tenants are not accorded preferential treatment over the general_public and who are otherwise unrelated to ranch and or you as described above will not be an act of self-dealing under sec_4941 of the code lease of parking spaces in your multi-tenant parking facility to tenants of ranch owned properties at fair_market_value rates so long as ranch tenants are not accorded preferential treatment over the general_public and who are otherwise unrelated to ranch and or you as described above will not be an act of self-dealing under sec_4941 of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely ronald j shoemaker manager exempt_organizations technical group enclosure notice
